DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     MATTHEW CHARLES CROSS,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D21-1489

                             [April 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Daliah H. Weiss, Judge; L.T. Case No. 50-2019-CF-
001639-AXXX-MB.

  Robert David Malove and Lindsay L. Chase of The Law Office of Robert
David Malove, P.A., Fort Lauderdale, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   From a final judgment of conviction for possession of a firearm by a
convicted felon, appellant challenges the trial court’s denial of his motion
to suppress evidence. Appellant alleges an improper warrantless search
of his backpack. We affirm the trial court’s determination that the agents
conducted a proper inventory search.

   “[W]hen reviewing a ruling on a motion to suppress, an appellate court
presumes the trial court’s findings of fact are correct and reverses only
those findings not supported by competent substantial evidence.” Black
v. State, 59 So. 3d 340, 344 (Fla. 4th DCA 2011) (quoting Pierre v. State,
22 So. 3d 759, 765 (Fla. 4th DCA 2009)). We defer to the trial court’s
findings, which we conclude are supported by the evidence. The search
substantially complied with the sheriff’s policy of procedures as testified
to by the agents. That some personal items discovered in the search were
returned to appellant’s girlfriend does not vitiate the inventory search, as
the agents testified that the return of such property was permitted in their
discretion under the sheriff’s department policy.
  Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2